Citation Nr: 1129881	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-34 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date prior to February 12, 1991, for the award of a total disability rating based on unemployability, due to service-connected disabilities.

2.  Whether a notice of disagreement was timely received regarding a February 7, 1984, rating decision that continued a 10 percent disability rating for generalized anxiety disorder with depressive and anxiety features.

3.  Whether a February 7, 1984, rating decision, which continued a 10 percent disability rating for generalized anxiety disorder with depressive and anxiety features, contained clear and unmistakable error (CUE).

4.  Whether an April 24, 1984, rating decision, which determined that a total evaluation due to individual unemployability should be discontinued, contained CUE.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board notes that the September 2006 rating decision only addressed the issue of entitlement to an earlier effective date for the award of a TDIU.  The September 2007 statement of the case also indicated that this was the only issue sought by the Veteran.  However, the analysis contained in the statement of the case shows that all of the above-listed issues were addressed and adjudicated by the RO.  To more fully reflect the claims actually sought by the Veteran and perfected for appeal, the Board has recharacterized the issues, as set forth above.


FINDINGS OF FACT

1.  In a June 12, 2003 decision, the Board assigned an effective date of February 12, 1991 to the Veteran's award of a TDIU; the Veteran did not appeal this determination.

2.  On April 3, 2006, the RO received the Veteran's claim of entitlement to an earlier effective date for the grant of a TDIU.

3.  A February 7, 1984, RO rating decision continued the 10 percent disability rating assigned to the Veteran's generalized anxiety disorder with depressive and anxiety features.

4.  A notice letter dated April 18, 1984, informed the Veteran that the 10 percent rating for his nervous condition had been continued.

5.  The weight of the evidence shows that the Veteran's notice of disagreement with the February 7, 1984, rating decision was received in February 2003.

6.  The moving party has failed to clearly and specifically set forth any alleged errors of fact or law in the February 7, 1984, rating decision that continued a 10 percent disability rating for generalized anxiety disorder with depressive and anxiety features, the legal or factual basis of such allegations, and why the result would have been manifestly different but for the alleged error.

7.  The RO's April 24, 1984 rating decision that determined that entitlement to a total disability rating based on individual unemployability should be discontinued was subsumed by the Board's May 14, 1986, decision that determined that entitlement to a TDIU was no longer warranted.


CONCLUSIONS OF LAW

1.  To the extent that he is attempting to disturb the finality of the June 12, 2003, Board decision, the Veteran's claim of entitlement to an effective date earlier than February 12, 1991, for the award of a TDIU must be dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  A notice of disagreement, received in February 2003, was not timely to appeal the February 7, 1984, RO rating decision that continued a 10 percent disability rating for generalized anxiety disorder with depressive and anxiety features.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).

3.  The February 7, 1984, rating decision that continued a 10 percent disability rating for generalized anxiety disorder with depressive and anxiety features was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a)(2010).

4.  The claim of CUE in the RO's April 24, 1984, decision lacks legal merit.  38 U.S.C.A. §§ 5109A (West 2002); 38 C.F.R. § 3.105(a), 20.1100, 20.1104 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the Veteran's claim of entitlement to an effective date earlier than February 12, 1991, for the award of a TDIU, notice consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), regarding the assignment of effective dates was provided in April 2006.  That letter also informed the Veteran of what evidence would be provided by VA and what evidence he was responsible for providing.  This notice was issued prior to the September 2006 RO rating decision.

With regard to the issue of whether a timely notice of disagreement was received, the Board notes that, to a large extent, the issue before the Board is a question of statutory or regulatory interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

However, the Board acknowledges a factual dispute in this case, regarding when the notice of disagreement was actually filed.  While the Veteran was not provided notice of the specific types of evidence that would substantiate his claim as to the date of filing, he has demonstrated actual knowledge of this information.  In this regard, in a November 2006 written statement that accompanied his notice of disagreement, the Veteran asserted that his notice of disagreement dated May 18, 1984 was either overlooked or misplaced by the RO.  He asserted that he submitted it at that time, but the claim was never decided by the Board.  In a June 2008 written statement, the Veteran's representative indicated that the Veteran had submitted his notice of disagreement within one year of the decision concerning the evaluation assigned for a psychiatric condition.  Significantly, the United States Court of Appeals for Veterans Claims (Court) has held that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), citing Dalton v. Nicholson, 21, Vet. App. 23, 30-31 (2007).  Given the statements by the Veteran and his representative regarding the date they believe he filed his notice of disagreement, the Board finds that actual knowledge of the information and evidence needed to substantiate the appeal is shown by the evidence of record.

With regard to the Veteran's claims regarding CUE, the VCAA is inapplicable to claims of CUE in RO decisions and motions to revise Board decisions on the basis of CUE.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003).

Next, VA has a duty to assist the appellant in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  These claims do not involve any medical evidence.  Nevertheless, numerous VA and private medical records have been obtained.

The Board notes that it appears that some of the Veteran's records may be missing from the file.  There is a possibility that the Veteran's first claims file was misplaced and not all of the records have been obtained by other means.  In cases where any pertinent records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this case, the Board informed the Veteran and his attorney that some of his documents were possibly missing in a July 2002 letter.  In an October 2002 letter, the Veteran's attorney indicated that he had been afforded an opportunity to review the Veteran's record, and he determined that his file did not contain any additional records when compared to VA's claims file.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

Earlier Effective Date for TDIU

In a May 1995 rating decision, the RO awarded a TDIU, with an effective date of May 12, 1994.  The Veteran appealed the assigned effective date and, in a June 2003 decision, the Board assigned an effective date of February 12, 1991.  The Veteran did not appeal this determination to the Court.

In April 2006, the Veteran raised the current claim, contending that he is entitled to an earlier effective date for the award of TDIU.

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that appellants are prohibited from collaterally attacking a prior final rating decision by filing a freestanding earlier effective date claim.  The Court specifically held that, once a decision assigning an effective date has become final, as is the case here with the June 12, 2003, Board decision, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed Board decision.  The Court reasoned in Rudd that to allow such claims would vitiate the rule of finality.  See Rudd, 20 Vet. App. at 299.  Although there are numerous exceptions to the rule of finality and application of res judicata within the VA adjudication system, a new and distinct claim for an earlier effective date is not one of the recognized statutory exceptions to finality.  See Rudd, 20 Vet. App. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final decision by the Secretary).

In this case, it is undisputed that the June 12, 2003, Board decision, which assigned an effective date of February 12, 1991, for the Veteran's award of a TDIU, is final.  The Veteran did not initiate an appeal to the Court.  It also is undisputed that the Veteran essentially seeks to reopen this prior final rating decision by means of the currently appealed claim for an effective date earlier than February 12, 1991, for an award of a TDIU.  

The proper way to assert error in a final decision would be through an allegation, brought to the Board, that the June 12, 2003, decision contained CUE.  38 U.S.C. § 5109A; see Moody v. Principi, 360 F.3d 1306, 1309 (Fed. Cir. 2004).  The Board cannot adjudicate the Veteran's earlier effective date claim to the extent that it attempts to reopen a prior final rating decision without violating the Court's express prohibition against freestanding earlier effective date claims found in Rudd.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Therefore, there is no legal entitlement to an effective date earlier than February 12, 1991, for an award of a TDIU, and the Board must dismiss this claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the law is dispositive, the claim must be denied due to an absence of legal entitlement).

Timeliness of NOD

The Veteran has contended in recent statements that he filed a notice of disagreement in May 1984 with the continuation of the10 percent rating assigned to his generalized anxiety disorder with depressive and anxiety features.

A February 1984 RO rating decision continued a 10 percent disability rating for generalized anxiety disorder with depressive and anxiety features.

An April 18, 1984, notice letter to the Veteran states that the evidence did not warrant any change in the previous determination as to his nervous condition.  It remained 10 percent disabling.  If he believed that the decision was incorrect, he was directed to read the Notice of Procedural and Appellate Rights printed on the back of the letter.

In October 1984, the Veteran testified at a hearing with a decision review officer.  The only issue he addressed was entitlement to a TDIU.  The Veteran's service-connected psychiatric disability was discussed, but nothing in his testimony could be construed as implying that the Veteran was seeking an increased rating.

In August 1985, the Veteran testified at a hearing before the Board.  Eight issues were discussed, including service connection issues, increased rating issues, and entitlement to a TDIU.  Specifically, it was noted that there was some question as to whether the Veteran's claim of entitlement to service connection for a knee disorder was on appeal.  It had been adjudicated by the RO.  The Veteran expressed a wish to waive the right to receive a statement of the case on this issue and proceed with the appeal.  The Board allowed this to happen.  The Veteran's psychiatric disability was not referenced or discussed as an issue before the Board.

A May 1986 Board decision addressed numerous claims but did not adjudicate a claim with regard to the disability rating assigned to the Veteran's generalized anxiety disorder with depressive and anxiety features.

In an August 1991 rating decision, the RO changed the Veteran's psychiatric disability to posttraumatic stress disorder and increased his disability rating to 30 percent, effective October 9, 1990.

In February 2003, the Veteran submitted a copy of a notice of disagreement that shows a written date of May 18, 1984.  The written statement indicates that he was disagreeing with the VA decision of April 18, 1984.  He stated that he wished to appeal the decision of February 8, 1983, and contended that his nervous condition was more severe than its 10 percent rating.

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final. 38 C.F.R. § 20.302.

When VA regulations require that any written document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by the Department of Veterans Affairs.  38 C.F.R. § 20.305(a) (2010).

The Court has ruled that there is a 'presumption of regularity' under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  While the Ashley case dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  

In this case, no clear evidence to the contrary has been presented with which to rebut the presumption of regularity.  It is therefore presumed that all correspondence from the Veteran was handled appropriately and incorporated into the claims file.  While the Veteran believes he sent a separate copy of the notice of disagreement with the February 1984 rating decision before the expiration of the appeal period, he has not submitted any evidence beyond his assertions to substantiate this claim.  Even if deemed credible, the Veteran's assertions alone do not constitute clear evidence to the contrary with which to rebut the presumption of regularity, as actual receipt is required.  Therefore, the earliest date of receipt of a notice of disagreement is considered to be in February 2003.

The Veteran's representative has argued that the fact that it is possible that some of the Veteran's records may have been misplaced by VA constitutes clear evidence to the contrary to rebut the presumption of regularity.  However, the Board finds that it does not.  There is no evidence that records dated in 1984 were contained in those that are possibly missing.  

However, even assuming, arguendo, that the presumption of regularity is rebutted, the Board still must weigh the evidence to determine whether the Veteran did submit a timely notice of disagreement.  In this case, the Board finds that the evidence weighs against the claim.  Two hearing transcripts dated in 1984 and 1985, after the issuance of the February 1984 rating decision and after the date on which the Veteran contends he filed the notice of disagreement, fail to show that the Veteran was pursuing a claim for an increased rating for his psychiatric disability.  During one hearing, the Veteran's psychiatric disability was specifically discussed, related to how it affected his ability to work.  However, he gave no indication that he was pursuing an appeal of the assigned disability rating.  Furthermore, one of the hearing transcripts shows that another claim was discussed to determine whether it was on appeal to the Board.  However, the Veteran, despite discussing numerous claims, did not even reference a claim for an increased rating for a psychiatric disability or question whether it was before the Board.

In addition, a subsequent decision, dated in August 1991, shows that a claim for an increased rating for a psychiatric disability was adjudicated at that time, and an increase was granted, effective October 1990.  The Veteran, at that time, did not pursue an appeal or question the effective date of the increased rating.

As such, the Board finds that the evidence in favor of the Veteran's contention is outweighed by the evidence against it.  Therefore, the Board concludes that a notice of disagreement was not received within one year of the date the Veteran received notice of this decision in April 1984, and the decision became final on April 18, 1985.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Hence, the notice of disagreement received by VA in February 2003 was not timely.

CUE as to 10 percent rating for Generalized Anxiety Disorder

Previous determinations which are final and binding, including decisions for service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2010).

Previous determinations on which an action was predicated, including decisions regarding increased evaluations, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, e.g., Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14.

According to the Court, CUE is a very specific and rare kind of error.  "It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell at 313).

The Court had defined CUE as an administrative failure to apply the correct statutory and regulatory provisions to the current and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  However, the misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The Court has also held that the failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Claims which fail to comply with the requirement that allegations of CUE be set forth clearly and specifically shall be dismissed without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003).

In written statements by the Veteran and his attorney, dated in August 2004 and November 2006, they asserted that the February 7, 1984, RO rating decision that continued the 10 percent disability rating for generalized anxiety disorder with depressive and anxiety features contained clear and unmistakable error, because the evidence at that time showed that his disability was moderate in nature.  The Veteran contends that previous medical evidence had described his psychiatric disability as mild, but the November 1983 examination report showed that it was moderate.  Because of this, he believed that his disability had worsened, and a higher rating should have been assigned.  The Veteran also noted that his diagnosis had been changed at that time from hysterical neurosis to generalized anxiety disorder with depressive and anxiety features.

The February 1984 RO rating decision indicates that examination dated between 1980 and 1983 showed that the Veteran was making plans to go to law school.  He had held no job since 1973.  Mental status examination showed that he was very irritable, had difficulty sleeping, had just married a few months ago, denied ever being suicidal, and denied hallucinations, rituals, compulsions, and paranoid symptomatology.  The Veteran was oriented, and judgment and insight were not impaired.  The RO concluded that an increase in disability rating was not warranted.

As noted above, CUE cannot be based on a disagreement as to how the facts were weighed or evaluated.  The appellant has contended that an increased disability rating should have been awarded in February 1983 because the evidence showed that his diagnosis had changed and was now described as moderate.  This essentially amounts to a disagreement with how the facts were interpreted at the time, which is not a valid CUE claim.  The appellant has not otherwise contended that the statutory or regulatory provisions extant at the time were not correctly applied, or that the correct facts as they were known at the time were not before the adjudicator.  At best, the Veteran's allegation is that the RO improperly weighed and considered the evidence.  As such, the Board finds that the Veteran's arguments and/or allegations are inadequate to raise a valid CUE claim.  See Fugo, 6 Vet. App. at 44.

In conclusion, the Board finds that the requirements for a valid claim of CUE have not been satisfied with respect to the February 7, 1984, rating decision.  Here, the Veteran has not provided reasons as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that but for an alleged error, the result of the RO's February 1984 rating decision would have been manifestly different.  In order to raise a valid claim of CUE, the claimant needs to provide specific reasons as to why any alleged error was outcome-determinative.  See Bustos, 179 F. 3d at 1381.  Therefore, the Board finds that the appellant has not made a valid CUE claim with respect to the February 1984 rating decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  The claim must therefore be dismissed without prejudice to re-filing.

CUE as to Termination of TDIU

When a determination of the agency of original jurisdiction is affirmed by the Board, such determination is subsumed by the final appellate decision and may not thereafter be reopened and allowed except upon receipt of new and material evidence.  A claim based on the same factual basis may not be considered.  38 U.S.C.A. § 5108, 7104 (West 2002); 38 C.F.R. § 20.1104 (2010).  An unappealed rating decision, reviewed on the merits by the Board, is subsumed in the Board decision and is not subject to a claim of CUE as a matter of law.  Manning v. Principi, 16 Vet. App 534, 540 (2002) (citing Donovan v. West, 158 F.3d 1377, 1381- 82 (Fed. Cir. 1998)); Duran v. Brown, 7 Vet. App. 216, 224 (1994).

The Federal Circuit clarified that a later Board decision's delayed subsuming of an RO decision occurs only when the Board decided the same issue that the RO decided and when the RO decision and the Board review were based on the same factual basis.  Brown v. West, 203 F.3d 1378, 1381-82 (Fed. Cir. 2000).  The Federal Circuit held that it would be inconsistent with the statutes governing the finality of Board decisions to permit a CUE challenge before the RO to an earlier RO decision after the Board had reviewed all the evidence in that RO decision and denied service connection, thus in essence affirming the RO decision.

In the current case, the Board finds that its May 1986 decision was based on the same factual basis as the April 24, 1984, RO decision, and that decision was subsumed by the May 1986 Board decision.  Thus, the April 24, 1984 RO decision cannot be subject to a claim of CUE.  Thus, if the Veteran wishes to challenge a prior decision based upon CUE, he would have to do so through an appropriate motion alleging CUE in the May 1986 Board decision, which has not been done in this case.  See 38 C.F.R. §§ 20.1400-20.1404 (2010) (setting out procedures for claiming CUE in a Board decision).

In a case such as this, where the law, and not the evidence, is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Under the circumstances, the Veteran's claims of CUE in the April 24, 1984, RO decision must be dismissed.


ORDER

An effective date prior to February 12, 1991, for the award of a total disability rating based on unemployability, due to service-connected disabilities, is denied.

The appeal regarding the timeliness of the notice of disagreement with a February 7, 1984, rating decisions that continued a 10 percent disability rating for generalized anxiety disorder with depressive and anxiety features, is denied.

The appeal on the claim of CUE in a February 8, 1984, rating decision, which continued a 10 percent disability rating for generalized anxiety disorder with depressive and anxiety features, is dismissed.

The appeal on the claim of CUE in an April 24, 1984, rating decision, which determined that a total evaluation due to individual unemployability should be discontinued, is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


